Citation Nr: 0705153	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  94-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neurological 
disability (variously diagnosed as cerebellar ataxia and 
olivopontocerebellar atrophy), including as a result of 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967, including about five and half months of service in the 
Republic of Vietnam during the Vietnam War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1994 RO decision that denied service 
connection for right and left lower extremity and slurred 
speech due to olivopontocerebellar atrophy (OPCA).  In 
February 1997, the Board remanded the case, and in December 
1998, the Board denied service connection for OPCA.  In a 
January 2001 order, the United States Court of Appeals for 
Veterans Claims (Court) remanded the mater to the Board.  
However, upon panel review by the Court, in February 2004, 
the Court modified its January 2001 order by finding that the 
claim for service connection for neurological problems 
related to Agent Orange exposure had never been limited to a 
particular diagnosis in such a way as to preclude 
consideration of a claim for service connection involving a 
possible ataxia diagnosis.  Pursuant to the February 2004 
Court order, the Board again remanded the matter in May 2004.  
The case is now ready for further appellate review by the 
Board.

Over the course of the adjudication, various diagnoses have 
attached to the veteran's claim.  The veteran seeks service 
connection for a neurological disability for which various 
diagnoses may have been conflicting.  Thus, the issue is 
better characterized by the above caption.  The RO 
adjudicated this issue, as phrased in the above caption, in a 
February 2005 supplemental statement of the case.  This 
comports with the Court's February 2004 order. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

2.  The veteran has been diagnosed with a neurological 
disability, most recently described as probable hereditary 
ataxia and OPCA with cerebellar ataxia secondary to OPCA.

3.  This neurological disorder was not manifested during his 
active service or to a compensable degree within one year 
after service.

4.  The neurological disorder has not been related to any 
herbicide exposure from the veteran's active service, either 
by presumption or by other competent evidence.


CONCLUSION OF LAW

A neurological disorder (variously diagnosed as cerebellar 
ataxia and OPCA) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board will address whether VA has satisfied 
its duties to notify and to assist the claimant.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in June 1990, March 1997, June 
1997, and July 2004; a rating decision in April 1994; a 
statement of the case in May 1994; and supplemental 
statements of the case in April 1996 and October 1998.  While 
some of these documents post-date the initial RO decision in 
April 1994, the duties to notify and assist claimants under 
38 U.S.C.A. §§ 5103, 5103A, 5107 and 38 C.F.R. § 3.159 did 
not become effective until several years after the April 1994 
RO decision.   These documents discussed specific evidence, 
the applicable legal requirements, the responsibilities for 
obtaining particular evidence, the evidence considered, the 
pertinent laws and regulations, and the reasons for the RO's 
decision.  Indeed, the March 1997 letter requested that the 
veteran "furnish or identify any medical evidence linking 
his brain disorder to Agent Orange exposure or otherwise 
linking it to service."  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of the notice sent prior to the RO's 
initial adjudication in April 1994, that defect is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant has had 
a meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claims by 
the RO subsequent to receipt of the required notice.  The RO 
effectively complied with all of the required elements under 
VA's duty to notify claimants prior to the last adjudication 
here (a February 2005 supplemental statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

The veteran's attorney contends that VA should notify the 
veteran and the attorney "of the specific information which 
you contend is necessary to substantiate service connection 
under both 38 C.F.R. § 3.303(a) as well as the presumptive 
provision of 38 U.S.C. § 105 as construed by Shedden, and 
please advise of which additional evidence the Secretary will 
seek to obtain, and which additional evidence the claimant is 
to provide."  However, in the context of that same argument, 
the veteran's attorney also states as follows:

This veteran contends that he has submitted all 
the evidence necessary to substantiate his claim 
under the continuity and chronicity provisions of 
38 C.F.R. § 3.303(a).

He also contends that he has submitted all the 
evidence that he is required to submit in order to 
establish entitlement to service connection for a 
gait and imbalance disorder under 38 U.S.C. § 105 
and Shedden [v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004)].

Given the attorney's representation and the categorical 
statement that the veteran has submitted all evidence 
necessary, the Board finds that VA has satisfied its duties 
to notify the claimant and that any failure to do so has not 
resulted in any prejudice, such as depriving the claimant of 
the opportunity to submit additional evidence.  Indeed, the 
veteran has been represented in this matter for many years, 
including by his present attorney since 2001.  VA's requests 
for any relevant evidence have been all-encompassing, and VA 
has examined the veteran numerous times in an attempt to 
assess the claim.  Moreover, VA's duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information.  See 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  The 
Board now turns to the merits.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service incurrence will be presumed for certain chronic 
diseases, organic diseases of the nervous system, if 
manifested to a compensable degree within one year following 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This determination is based on analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Additionally, there are more specific laws that govern 
adjudication of herbicide exposure-related claims.  A veteran 
who served in the Republic of Vietnam between January 9, 
1962, and May 7, 1975, is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange) during such 
service, absent affirmative evidence to the contrary.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the 
case of such a veteran, service connection based on herbicide 
exposure will be presumed for certain specified diseases that 
become manifest to a compensable degree within a specified 
period of time in the case of certain diseases.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  OPCA and 
cerebellar ataxias are not among those specified diseases.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Claims based on Agent Orange exposure are unique because 
entitlement under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309 is based on an analysis 
of scientific evidence, ordered by statute.  38 U.S.C.A. 
§ 1116(b).  According to the Agent Orange Act, National 
Academy of Sciences (NAS) was selected to review and evaluate 
the available scientific evidence regarding associations 
between diseases and exposure to dioxin and other chemical 
compounds in herbicides, as an independent, nonprofit 
scientific organization, with appropriate expertise, and 
which was not part of the Federal government.  Feb. 6, 1991, 
P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, 
Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  The statute 
further provides that "[i]f the Secretary determines that a 
presumption of service connection is not warranted, the 
Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a notice 
of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
on several occasions has published notice of diseases 
determined to be not associated with exposure to herbicide 
agents.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102.

On a December 1964 pre-induction examination, the veteran was 
neurologically normal.  He was seen several times during 
service for headaches and blurred vision, but no cause was 
ever reported.  An ophthalmologic examination was negative 
for any abnormalities.  On his February 1967 separation 
examination, he was again neurologically normal.  On the 
accompanying separation medical history report, he reported 
having had headaches, but he denied any fainting spells or 
dizziness, and he specifically indicated that he had never 
had any other illness or injury.  

In April 1980, the veteran was hospitalized for nausea, 
vomiting, bloody stools, and abdominal pain.  The neurologic 
portion of the admission examination indicated that the deep 
tendon reflexes were physiologic; there was no neurologic 
deficit.  He did not mention and balance problems.  The 
diagnosis was duodenal ulcer.

The veteran was hospitalized at the Mansfield General 
Hospital in July 1982 due to ataxia of undetermined etiology.  
His history indicated that he had a 15-year history of mild 
imbalance of gait "which antedates to the time when he had 
heat exhaustion some fifteen years ago."  Over the last few 
months, he had become somewhat unsteady of gait.  He denied 
any vision problems, headaches, blurred vision or 
incontinence and there was no motor weakness of the 
extremities.  He had a wide-based gait although there was no 
gross weakness or other neurological abnormality.  An 
electroencephalogram was mildly abnormal (because of 
intermittent bioccipital and biposterior head region of 2 to 
5 hertz slowing).

A non-VA chiropractor's records reflect treatment for lumbar 
and cervical spine symptoms starting in 1987.  On initial 
treatment in September 1987, the veteran stated that he had 
developed sweat in and about his low back, which was then 
followed by spasms.  He stated that he had "been having low 
back distress off and on for many years since his 
occupational duties involve much lifting and bending."

VA records from 1989 reflect treatment for hypertension and 
ataxia.  In February 1989, the veteran complained of loss of 
balance for two years.  But in April 1989, he reported that 
his lack of balance had been ongoing for more than four 
years.  

Later in April 1989, the veteran was treated by the non-VA 
chiropractor for cervical and thoracic spine symptoms after 
passing out and hitting an unknown object.  

In July 1989, the treating VA doctor stated that the veteran 
was status post Agent Orange exposure and that the veteran 
might have ataxia secondary to this.
 
The veteran was examined by D.N. Beddard, M.D., in September 
1989, in connection with a Social Security Administration 
(SSA) claim.  The veteran reported that he had had some 
balance difficulties with his balance since 1983.  He also 
had had syncopal episodes in 1985 and 1989.  The doctor 
concluded that the veteran had some type of balance problem 
that was "unclear."  

On a November 1989 VA general medical examination, his 
present complaints included nausea, blackout spells, lack of 
balance, and lack of coordination in walking.  The diagnoses 
included slurred speech of unknown etiology.

On a November 1989 VA examination several days later, the 
veteran reported hat he had been fired from a job as a molder 
in a brass factory in June 1989 because of his neurological 
disorder, which was manifested by slurred speech and 
unsteadiness.  Significantly, the examiner noted that the 
veteran's slurred speech and ataxic gait had started after 
1970 and that he had been initially ridiculed by coworkers as 
being drunk.  According to his family history, his brother 
had a similar neurological disorder.  The diagnosis was 
dysthymia, secondary type; cerebellar ataxia was listed under 
Axis III for general medical conditions.  

According to a February 1990 VA progress note, the veteran 
had a history of hypertension and ataxia "that was allegedly 
[secondary] to Agent Orange."  

On a May 1990 examination at Stark County Neurologists in 
connection with a Social Security Administration (SSA) 
decision), Dr. Leon H. Rosenberg indicated that the veteran 
related onset of gait and extremity coordination difficulties 
in about 1982.  The veteran also indicated that his brother 
had balance difficulty and had apparently been diagnosed with 
multiple sclerosis.  (The veteran also indicated that 
herbicide exposure was responsible for his condition.)  On 
observation, his gait was wide-based and spastic and 
unsteady, particularly upon turning.  The impression was that 
the veteran appeared to have cerebellar or spinal cerebellar 
degeneration of some sort.  The doctor also commented that 
the veteran's alcohol intake at the time suggested the 
possibility of an alcoholic cerebellar degeneration, but the 
doctor also specifically cautioned that this was less likely 
because of the veteran's spasticity.    

According to a July 1990 VA neurology clinic progress note, 
the veteran had had slowly progressive clumsiness since at 
least 1982, when the examining doctor on an insurance 
physical told him that he had balance trouble.  For about 
four years, he had been symptomatic with progressive clumsy 
walking and slurred speech.  Impressions included progressive 
spasticity plus ataxia, a question of OPCA/hereditary spastic 
paraparesis plus ataxia/late onset "Holmes type" cerebellar 
degeneration.  Other diagnostic possibilities were 
considered, including acquired (secondary) cerebellar 
degeneration.  Further studies were planned.

On VA hospitalization in August 1990, the veteran reported 
that he had first noticed trouble with his balance in 1982; 
his boss thought that he was drunk, and he underwent a work 
physical examination.  His symptoms had increased in the last 
four years, with progressive clumsiness on walking and 
slurred speech.  His brother had been reportedly diagnosed 
with multiple sclerosis when he was 20 years old.  He had no 
history of trauma, central nervous system infections, or 
bowel or bladder incontinence.  He stated that he had been 
exposed to Agent Orange in Vietnam.  On examination, he was 
alert and oriented; his speech was fluent and appropriate.  
His memory was intact, and abstract thinking was clear.  The 
visual fields were grossly intact; visual acuity was 20/30 in 
each eye.  The pupils were equal and reactive to light and 
accommodation; extraocular movements were intact.  Facial 
sensation was intact.  "[M]uscles emaciation [was] intact 
bilaterally."  There was right labial angle droop.  Motor 
strength was 5/5 in all extremities, with normal tone.  His 
gait was unsteady and wide-based.  Heel-toe walk was 
unsteady.  There was no palmar drift.  The diagnosis was 
OPCA.

In September 1990, a VA doctor commented that the veteran's 
brother had been diagnosed with multiple sclerosis.  In 
November 1991, it was noted that the veteran's OPCA had 
presented about five years earlier, with ataxia and 
dysarthria; and that his recently deceased brother had been 
diagnosed with OPCA.  

March and September 1993 VA neurology clinic records noted 
that the veteran had had OPCA with progressive ataxia and 
dysarthria for the past seven years.  But in March 1994, 
findings were felt not to be in keeping with OPCA, and 
further testing was recommended.

On VA neurology clinic treatment in August 1996, it was noted 
that he had been diagnosed with OPCA in 1989 and that the 
condition was progressing slowly.  In February 1997, the 
diagnosis was stable OPCA.  It was again noted that he had 
been diagnosed in 1989.  

On a December 1997 VA brain and spinal cord examination, the 
veteran reported that he had had difficulty with balance 
since he was 47 years old.  Since he was born in 1943, this 
would date the onset of balance problems to about 1990.  He 
stated that he had been gradually getting worse and was 
unable to walk straight.  He examining VA doctor noted that 
the veteran's family history was positive for neurological 
disorders.  The veteran indicated that his son (then 29 years 
old) and his brother (who had passed away when he was 28) had 
the same problem.  On examination, upper limb motor strength 
was 5/5; lower limb strength was about 4/5 diffusely on both 
sides.  There was some spasticity in the lower extremities.  
Deep tendon reflexes were normal in the upper limbs but 
exaggerated in the lower limbs.  The plantar response was 
extensor on the left, and there was no response on the right.  
Sensory examination was normal.  There was incoordination of 
both upper limbs.  The veteran could not stand steadily on 
his feet and had balance difficulties walking with a very 
wide ataxic gait.  The examiner stated that the veteran had 
marked signs of cerebellar involvement and spinal cord 
involvement.  The diagnosis was olivopontocerebellar 
degeneration. However, the examiner also did "not see any 
relationship with the Agent Orange."  To the examiner's 
knowledge, such a relationship had not been reported in the 
literature, and the condition was "basically a familial 
disorder." 

SSA records also indicate that the veteran had been disabled 
since June 1989 because of syncope and balance problems (as 
well as hypertensive vascular disease).  Later SSA records 
termed the primary diagnosis as "Other Cerebral 
Degenerations."  On a July 1989 SSA form, the veteran wrote 
that he had seen a chiropractor since 1987.  He also stated 
that he had been seeing a family doctor since 1979, but not 
for the balance problem.  On other SSA records, it was noted 
that he had a balance problem as well as syncope episodes in 
1985 and 1989.  

In an effort to address the conflicting medical diagnoses, VA 
examined the veteran in November 2004.  The examining doctor 
noted that the veteran was treated in service on multiple 
occasions for headaches and eye problems, but that there had 
been no specific mention of ataxia or other balance problems.  
The doctor stated that the veteran was first noted as having 
trouble with his balance in 1982 after a work physical and 
that he had first been diagnosed with a neurological 
condition when he was 47 (that is, 14 years prior to the 
examination).  The doctor noted that the veteran was 
ultimately diagnosed in 1989 with OPCA and that the disorder 
was manifested primarily as ataxia with walking and speech 
difficulties.  The doctor also indicated that OPCA is part of 
a group of ataxias characterized by progressive neurological 
degeneration affecting the cerebellum, pons, and inferior 
olives.  She noted that OPCA may be clinical, genetic, or 
with neuropathological findings with variations in severity 
and age of onset.  The most recent VA treatment indicated 
that the veteran had had an MRI of the head in 1994 (showing 
severe cortical atrophy, moderate ventricular enlargement, 
and extremely severe cerebellar and brainstem atrophy) was 
consistent with OPCA.  The doctor also noted that the 
veteran's brother had similar neurological problems, although 
the veteran was unsure of the brother's diagnosis.  A current 
CT scan showed generalized brain atrophy with predominant 
atrophy in the posterior fossa, including the brain stem and 
cerebellum.  (An MRI was recommended, but only if there were 
clinical indication to look for signs of OPCA with more 
specific attention to the smaller structures.)  The 
assessments were OPCA and cerebellar ataxia secondary to 
OPCA.  The doctor also opined that the veteran's OPCA and 
resultant cerebellar ataxia were not due to Agent Orange 
exposure.  She clarified that there had been no randomized 
double-blinded placebo control tests or an extensive body of 
literature to support an association between pesticide 
exposure and OPCA.  The doctor also noted that the veteran 
and his family had described his brother as having a similar 
neurological disorder, which suggested an inherited component 
of this disorder.  

To resolve any conflicts in diagnoses, the Board also 
requested an independent medical opinion from a neurologist.  
In the resulting July 2006 opinion, the specialist, H. Murray 
Todd, M.D., wrote:

The first inquiry concerns the current diagnosis 
of [the veteran's] neurological disorder occurring 
during his military service, or at least within a 
year after.  I can say that the record does not 
support such an occurrence.  The [veteran] states 
that his difficulty began in 1970 and his service 
apparently was from 3/65 to 2/67.

During his military service, his service medical 
records reflect the fact that he was seen for 
complaints of headache and visual problems, but at 
no time did he complain of any neurological 
problems, such as slurred speech or ataxic 
unstable gait.  The [veteran's] post-service 
medical history review supports the diagnosis of 
probable [OPCA], or at least some other type of 
hereditary cerebellar ataxia.  History from the 
veteran was provided in his health record stating 
that he had a brother who had similar symptoms, 
which suggests a hereditary form of ataxia.

Review of the [veteran's] health records supports 
the fact that he has a probable hereditary 
cerebellar ataxia, one type of which is OPCA.  The 
age of onset in this particular [veteran], from 
his record, would suggest that he has a hereditary 
form of cerebellar ataxia rather than OPCA, which 
is likely to come on later in life, but may well 
be hereditary in nature as well as occurring 
spontaneously.

Review of the medical records and other evidence 
suggests that the [veteran's] neurological 
disorder was in no way related to his active 
military service or for a period of one year after 
his service.  

The veteran's attorney contends that the conflicting 
diagnoses regarding OPCA versus cerebellar ataxia are 
critical to this case insofar as OPCA has been described as 
"inherited."  However, the Board points out that unlike 
congenital or developmental defects, for which service 
connection is precluded by regulation, service connection may 
be granted for congenital or hereditary diseases -- if 
initially manifested in or aggravated by service.  VAOPGCPREC 
82-90 (cited at 55 Fed. Reg. 45,711 (1990)); VAOPGCPREC 67-90 
(cited at 55 Fed. Reg. 43,253 (1990)).  Defects are defined 
as "structural or inherent abnormalities or conditions that 
are more or less stationary in nature."  VAOPGCPREC 82-90.  
Thus, even if the diagnosis for the veteran's neurological 
disease were to fit within a category of congenital or 
hereditary diseases, in and of itself, that would not 
preclude service connection.  The veteran's attorney refers 
to various diagnoses, including dysthymia, which was actually 
one of the diagnoses on a November 1989 examination in the 
context of a psychiatric evaluation.  However, the various 
neurological diagnoses primarily involve OPCA and cerebellar 
ataxia.  Indeed, the November 2004 VA examination diagnosed 
OPCA and cerebellar ataxia secondary to the OPCA, while the 
July 2006 independent medical opinion diagnosed a probable 
hereditary cerebellar ataxia, which the opinion clarified as 
being a type of cerebellar ataxia.  These diagnoses are thus 
not necessarily in conflict.  Rather, they show a 
relationship between OPCA and cerebellar ataxia.

Therefore, the ultimate issue is when the veteran's 
neurological disability, regardless of whether it is only 
OPCA or a hereditary or other form of cerebellar ataxia, 
first had its onset.  

Most records reflect initial treatment for a neurological 
disability as early as 1982, when he was privately 
hospitalized for ataxia of unknown etiology.  Records from 
later in the 1980s suggest a more recent onset of symptoms.  
But the 1982 hospitalization summary referred to a 15-year 
history of problems with gait imbalance.  The veteran 
contends that this would date the onset of his neurological 
disability to 1967, either in service or within one year 
after service.  However, the Board must point out that the 
1982 hospitalization summary specifically qualified the 15-
year history as "antedate[ing] to the time when [the 
veteran] had heat exhaustion some fifteen years ago."  None 
of the available service medical records mention any episode 
of heat exhaustion.  Indeed, at his separation, the veteran 
specifically denied any illness or injury that might have 
suggested treatment for heat exhaustion.  Therefore, the 
Board can only conclude that the 1982 hospitalization 
summary's reference to a 15-year history of imbalance 
problems actually dates back to an episode of heat 
exhaustion.  However, that episode of heat exhaustion did not 
occur during active service.  That episode of heat exhaustion 
is not documented contemporaneously or subsequently in the 
service medical records.  Thus, the veteran's arguments about 
38 U.S.C.A. § 105 and Shedden, supra, regarding first 
manifestation of the disorder are unavailing.  By extension, 
any failure by the July 2006 independent medical opinion to 
discuss the episode of heat exhaustion referred to in the 
1982 Mansfield General Hospital record does not render 
inadequate the July 2006 independent medical opinion.  

Despite the allegation that the service medical records do 
not include records from the veteran's service in Vietnam, 
there do not appear to be missing pages from the veteran's 
service medical records.  One single page of his records 
reflects treatment for a sore eye in December 1966 and then a 
February 1967 notation that his separation examination was 
being deferred during his service in Vietnam.  The Board 
finds that there are no gaps in the service medical records.

As for the contention that the veteran's neurological 
disorder may have been manifested within one year after 
service, the Board finds that there is no evidence that such 
a disorder was manifested to a compensable degree within that 
year (that is, until February 1968).  See 38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Even if the 
veteran's 15-year history of problems associated with an 
episode of heat exhaustion were to date to sometime between 
separation from service in February 1967 and February 1968, 
there is no evidence whatsoever that the problem was 
disabling or even manifested to any compensable degree.  
Despite many opportunities to present any relevant evidence 
of treatment or continuity of symptoms or treatment since 
service, neither the veteran nor his attorney have mentioned 
any heat exhaustion or treatment for gait imbalance from 
February 1967 through February 1968.   

The Board also finds the November 2004 and July 2006 medical 
opinions to be persuasive.  For one, the November 2004 VA 
examination stated that there was no relationship between 
Agent Orange and the veteran's OPCA or cerebellar ataxia.  
Moreover, the July 2006 independent medical opinion 
specifically stated the veteran's neurological disorder "was 
in no way related to his active military service or for a 
period of one year after this service."  Simply put, these 
two opinions reject the possibility of a relationship between 
the veteran's current neurological disability (be it either 
OPCA or hereditary cerebellar ataxia) and his active service, 
the year after his service, or any herbicide exposure while 
in Vietnam.  

The Board is mindful of various references in medical 
treatment records to a possible etiology from herbicide 
exposure.  However, most of those references relay the 
veteran's own beliefs.  As a layperson, the veteran is not 
deemed competent to render a medical opinion or diagnosis.  
See Espiritu v. Derwinski,  2 Vet. App. 492 (1992).  But even 
a July 1989 VA progress note stating that the veteran might 
have ataxia secondary to Agent Orange is much less probative 
than the November 2004 VA examination, which included medical 
literature and the examiner's reference to a review of 
medical literature.  

The veteran's representative also raises additional arguments 
regarding the July 2006 independent medical opinion.  

As for the contention that the Board should have provided the 
veteran with a copy of its July 2006 request for the 
independent medical opinion, the Board fully complied with 
the requirements of 38 C.F.R. § 20.903 (2006) by notifying 
the veteran that the request had been made and then by 
providing a copy of the independent medical opinion.

As for the contention that Neurologic Consultants, PA is not 
an acceptable provider of independent medical opinions, the 
veteran has provided no legal or other support for that 
argument.  Moreover, the veteran specifically omitted crucial 
regulatory language that defines who may provide independent 
medical opinions.  Such opinions are to be obtained "from 
recognized medical schools, universities, clinics, or medical 
institutions with which arrangements for such opinions have 
been made by the Secretary of Veterans Affairs."  38 C.F.R. 
§ 38 C.F.R. § 20.901(d).  The veteran does not remotely 
indicate how Neurologic Consultants, PA does not qualify as 
one of these "clinics" or "medical institutions" or 
whether Neurologic Consultants, PA has an arrangement with A 
to provide such opinions.  

As for the contention that the July 2006 independent medical 
opinion does not distinguish between "diagnosis" or 
"symptoms" in using the word "occurrence," the veteran 
neglects to consider that the medical opinion actually 
discusses particular symptoms in the very next paragraph.  
The Board finds no actual basis for concluding that the 
medical opinion focused only on diagnosis, rather than 
symptoms.  Indeed, the full context and specifics discussed 
in the July 2006 medical opinion bear out that the opinion 
considered symptoms, not just diagnoses.  

The veteran also contends in various ways that the July 2006 
independent medical opinion did not consider the veteran's 
medical history, including VA neurology findings from March 
1994.  However, the July 2006 request for the independent 
medical opinion specifically included the veteran's claims 
folder, and the independent medical opinion specifically 
stated that the veteran's medical and legal records had been 
reviewed. 

Also, the veteran contends that a hereditary condition has to 
be reconciled with any contrary statements that there were no 
symptoms prior to or during service.  However, the veteran 
does not indicate with any competent medical support why a 
hereditary condition must necessarily have had onset at some 
time prior to service.  Perhaps the veteran is arguing that a 
hereditary condition would have been necessarily manifested 
in some symptoms since birth.  But as discussed above, the 
Board and the medical opinions have considered the evidence 
of symptoms and concluded that the onset of symptoms was not 
during service.  Even if there were evidence that the 
condition had pre-existed service, there is no evidence of 
any symptoms during service to suggest remotely that any pre-
service neurological disorder was aggravated during active 
service.  See 38 U.S.C.A. §§ 1111 (West 2002); Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) ("[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."); see also 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25178 (2004)).

The veteran also points to service medical record notations 
of headaches and visual problems.  However, the July 2006 
independent medical opinion specifically mentioned the in-
service notations, but it also stated that there was no 
evidence of complaints of neurologic problems (slurred 
speech, ataxic unstable gait).  This opinion thus concluded 
that a neurological disorder was not present, despite the in-
service headaches and visual problems.   

Finally, the Board notes that the veteran, who is represented 
by an attorney, has always been free to submit a medical 
opinion from any non-VA or even VA doctors in support of this 
claim.  However, to date, the veteran and his attorney have 
not done so.  The Board emphasizes that VA has a duty to 
assist the veteran in the development of the claim, and the 
record reflects several examinations for the specific purpose 
of reconciling diagnoses and assessing etiology.  The veteran 
and his attorney have not submitted any contrary evidence, 
such as their own independent medical opinion.  Rather, the 
veteran's arguments have focused on purported failings in the 
current medical evidence.  As discussed above, the Board has 
concluded that recent medical opinions have reviewed all of 
the available evidence and have reconciled the diagnoses. 

In sum, the evidence shows that the veteran's neurological 
disorder was not first manifested during his service.  In 
addition, it was not manifested to a compensable degree 
within one year after service.  Also, OPCA and cerebellar 
ataxias are not among those specified diseases for which 
service connection may be presumed based on Vietnam War 
herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  And finally, his neurological disorder has not 
been otherwise associated with his active service or any 
aspect thereof, including herbicide exposure.  Thus, the 
Board concludes that service connection for the veteran's 
neurological disorder is not warranted.  



ORDER

Service connection for a neurological disability (variously 
diagnosed as cerebellar ataxia and olivopontocerebellar 
atrophy), including as a result of herbicide exposure, is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


